Exhibit 10.1C

CONFIDENTIAL TREATMENT REQUESTED – CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN

REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION

EXECUTION COPY

AMENDMENT #2

TO

Professional Services Agreement

This Amendment Number 2 (“Amendment Number 2”) shall amend the Professional
Services Agreement dated July 26, 2007, as amended (“Agreement”), and the
Program Description set forth in Exhibit A to the Agreement, by and between
SupportSoft, Inc., a Delaware corporation having its principal place of business
at 1900 Seaport Boulevard, Redwood City, CA 94063 (“SupportSoft”), and Office
Depot, Inc., a Delaware corporation having its principal place of business at
6600 N. Military Trail, Boca Raton, FL 33496(“Office Depot”). This Amendment
Number 2 shall be effective as of the later date of signature below (“Effective
Date”).

Capitalized terms not otherwise defined herein shall have the meanings defined
for them in the Agreement.

Amendment

 

1. Effective Sunday, November 16, 2008, the second sentence of Section 12.1 of
the Agreement is stricken in its entirety and replaced with the following:

“As the sole and exclusive remedy for breach of the foregoing warranty, if a
Customer experiences a problem with the Services and calls SupportSoft within
ten (10) days of the date the Services were originally performed, SupportSoft
will use commercially reasonable efforts to try to resolve the Customer’s
problem at no additional charge, but no refund will be provided.”

Modifications to Office Depot Remote Service Program Description

 

1. The following New PC Set Up and Configure SKU will be added to the program to
be available to customers on Sunday November 16, 2008.

 

Service

   Type    SKU    Net Fees
to SPRT     Suggested
Retail
Price   

Description

New PC Set Up and Configure

   Attach    919705    $ * **    $ 29.99   

To make sure your new PC is working properly right out of the box, a technician
will do the following:

 

•        Set it up for you and create your user account

 

•        Help you get Windows operating system updates automatically online

 

•        Remove trialware

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***



--------------------------------------------------------------------------------

2. The following New PC Performance SKU will be added to the program to be
available to customers on Sunday November 16, 2008.

 

Service

   Type    SKU    Net Fees
to SPRT     Suggested
Retail
Price   

Description

New PC Performance

   Attach    919710    $ * **    $ 69.99   

To improve the speed and performance of your new PC, a technician will do the
following:

 

•        Help you create your user account

 

•        Set up and adjust 38 Windows operating system and Internet settings

 

•        Help you get Windows operating system updates automatically online

 

•        Remove trialware

 

•        Provide a complete service report on your desktop when the work is
completed

 

3. The following Online New PC Performance SKU will be added to the program to
be available to customers on Sunday November 16, 2008.

 

Service

   Type    SKU    Net Fees
to SPRT     Suggested
Retail
Price   

Description

Online New PC Performance

   Attach    919775    $ * **    $ 69.99   

To improve the speed and performance of your new PC, a technician will do the
following:

 

•        Help you create your user account

 

•        Set up and adjust 38 Windows operating system and Internet settings

 

•        Help you get Windows operating system updates automatically online

 

•        Remove trialware

 

•        Provide a complete service report on your desktop when the work is
completed

 

4. The following PC Re-Image SKU will be added to the program on Monday
January 5, 2009. This SKU is not available to consumers but instead is a service
delivered by SupportSoft to Office Depot to certify that returned PC’s have been
re-imaged appropriately for re-sale. SupportSoft will bill Office Depot
according to the Net Fees as outlined below.

 

Service

   Type    SKU    Net Fees
to SPRT    Suggested
Retail
Price   

Description

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***



--------------------------------------------------------------------------------

5. Effect of Amendment. Except as expressly set forth herein, all terms and
conditions set forth in the Agreement shall continue in full force and effect.

IN WITNESS WHEREOF, the parties have caused this Amendment Number 2 to be
executed by their duly authorized representatives.

 

SupportSoft, Inc.       Office Depot, Inc. By:   

/s/    Shelly Schaffer

      By:   

/s/    Randall W. Wick

Name:   

Shelly Schaffer

      Name:   

Randall W. Wick

Title:   

EVP/CFO

      Title:   

VP, Merchandising

Date:   

6/3/09

      Date:   

5/22/2009

LOGO [g52304g11c67.jpg]       Office Depot, Inc.       By:   

/s/    Steve Manhurin

      Name:   

Steve Manhurin

      Title:   

EVP, Merchandising

         Date:   

5-26-09

         LOGO [g52304g62f83.jpg]